                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                    AT WINCHESTER


 JEREMY SCOTT SMITH, SR.,                         )
                                                  )
               Plaintiff,                         )
                                                  )
 v.                                               )            No.: 4:18-cv-00070
                                                  )                 REEVES/STEGER
 BEDFORD COUNTY,                                  )
                                                  )
               Defendant.                         )

                                  MEMORANDUM OPINION


       This is a pro se prisoner’s complaint filed pursuant to 42 U.S.C. § 1983. On April 12,

2019, the Court entered an order screening Plaintiff’s complaint and providing that Plaintiff had

twenty days from the date of entry of that order to return a completed service packet for Defendant

Bedford County [Doc. 5]. More than forty days passed and Plaintiff did not comply with this order

or otherwise communicate with the Court, however. Accordingly, on May 30, 2019, the Court

entered an order requiring Plaintiff to show good cause as to why this matter should not be

dismissed for want of prosecution within fifteen days of entry of that order and directing the Clerk

to send the order to both the address listed on the Court’s docket sheet and the permanent address

on Plaintiff’s complaint [Doc. 6 p. 1]. More than fifteen days have passed and Plaintiff has not

complied with this order or otherwise communicated with the Court. Accordingly, for the reasons

set forth below, this action will be DISMISSED for want of prosecution.

       Federal Rule of Civil Procedure 41(b) gives this Court the authority to dismiss a case for

“failure of the plaintiff to prosecute or to comply with these rules or any order of the court.” See,

e.g., Nye Capital Appreciation Partners, L.L.C. v. Nemchik, 483 F. App’x 1, 9 (6th Cir. 2012);
Knoll v. Am. Tel. & Tel. Co., 176 F.3d 359, 362–63 (6th Cir. 1999). The Court examines four

factors when considering dismissal under Fed. R. Civ. P. 41(b):

        (1) whether the party’s failure is due to willfulness, bad faith, or fault; (2) whether
        the adversary was prejudiced by the dismissed party’s conduct; (3) whether the
        dismissed party was warned that failure to cooperate could lead to dismissal; and
        (4) whether less drastic sanctions were imposed or considered before dismissal was
        ordered.

Wu v. T.W. Wang, Inc., 420 F.3d 641, 643 (6th Cir. 2005); see Reg’l Refuse Sys., Inc. v. Inland

Reclamation Co., 842 F.2d 150, 155 (6th Cir. 1988).

        As to the first factor, the Court finds that Plaintiff’s failure to respond to Court’s orders is

due to Plaintiff’s willfulness and/or fault. Specifically, it appears that Plaintiff received the Clerk’s

notice which provides that “[i]t is the duty of any party not represented by counsel to promptly

notify the Clerk and the other parties to the proceedings of any change in his or her address, to

monitor the progress of the case, and to prosecute or defend the action diligently” and that failure

to provide such a notice within fourteen days of the change of address may result in dismissal of

the case [Doc. 3 p. 1] and/or the Court’s orders, but chose not to comply therewith. As such, the

first factor weighs in favor of dismissal.

        As to the second factor, the Court finds that Plaintiff’s failure to comply with the Court’s

order has not prejudiced Defendant.

        As to the third factor, the Court warned Plaintiff that the Court would dismiss this case if

he failed to update his address in a timely manner [Doc. 3 p. 1] and failed to comply with the

Court’s orders [Doc. 5 p. 6; Doc. 6 p. 1].




                                                   2
       Finally, as to the fourth factor, the Court finds that alternative sanctions would not be

effective. Plaintiff was a prisoner when he filed this case, the Court has sent its order to Plaintiff’s

permanent address as listed in the complaint, and Plaintiff is not responding to orders or otherwise

communicating with the Court.

       For the reasons set forth above, the Court concludes that the relevant factors weigh in favor

of dismissal of this action pursuant to Rule 41(b).

       The Court CERTIFIES that any appeal from this order would not be taken in good faith.

       AN APPROPRIATE ORDER WILL ENTER.

       SO ORDERED.



                                       _____________________________________________
                                         ______________________________
                                                        _             ____________
                                        PAMELA L. REEVES
                                        PAMELA
                                        CHIEF UNITED STATES DISTRICT JUDGE




                                                   3
